[Cite as State ex rel. Royster v. Ohio Adult Parole Auth., 2016-Ohio-953.]

                              IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


State ex rel. Jerome Royster,                           :

                 Relator,                               :
                                                                             No. 15AP-863
v.                                                      :
                                                                     (REGULAR CALENDAR)
Ohio Adult Parole Authority,                            :

                 Respondent.                            :




                                          D E C I S I O N

                                      Rendered on March 10, 2016


                 On brief: Jerome Royster, pro se.

                 On brief: Michael DeWine, Attorney General, and
                 Thomas C. Miller, for respondent.

                                              IN MANDAMUS

BROWN, J.
        {¶ 1} Relator, Jerome Royster, an inmate at the Chillicothe Correctional
Institution, has filed an original action requesting that this court issue a writ of
mandamus ordering respondent, Ohio Adult Parole Authority, to provide him and
"similarly situated inmates, a 'meaningful consideration for parole.' "
        {¶ 2} Pursuant to Civ.R. 53(C) and Loc.R. 13(M) of the Tenth District Court of
Appeals, this court referred the matter to a magistrate. On October 16, 2015, respondent
filed a motion to dismiss, arguing that relator had failed to comply with the requirements
of R.C. 2969.25(A) by failing to disclose each civil action he had filed in the last five years.
On November 3, 2015, relator filed a memorandum in opposition to respondent's motion
No. 15AP-863                                                                                 2

to dismiss arguing that R.C. 2969.25 "is inapplicable to mandamus actions." Respondent
filed a reply to relator's memorandum contra.
       {¶ 3} On November 20, 2015, the magistrate issued the appended decision,
including findings of facts and conclusions of law recommending that this court grant
respondent's motion to dismiss on the basis that relator had failed to comply with the
mandatory requirements of R.C. 2969.25(A) by not listing in his affidavit two federal
cases he had filed in the past five years. No objections have been filed to that decision.
       {¶ 4} Finding no error of law or other defect on the face of the magistrate's
decision, this court adopts the magistrate's decision as our own, including the findings of
fact and conclusions of law contained therein.        In accordance with the magistrate's
recommendation, we grant respondent's motion to dismiss.
                                                                 Motion to dismiss granted;
                                                                          action dismissed.

                          SADLER and LUPER SCHUSTER, JJ., concur.

                                 _______________________
[Cite as State ex rel. Royster v. Ohio Adult Parole Auth., 2016-Ohio-953.]



                                              APPENDIX

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

State ex rel. Jerome Royster,                           :

                 Relator,                               :

v.                                                      :                       No. 15AP-863

The Ohio Adult Parole Authority et al.,                  :                   (REGULAR CALENDAR)

                 Respondent.                            :



                               MAGISTRATE'S DECISION

                                   Rendered on November 20, 2015


                 Jerome Royster, pro se.

                 Michael DeWine, Attorney General, and Thomas C. Miller,
                 for respondent The Ohio Adult Parole Authority.


                                      IN MANDAMUS
                            ON RESPONDENT'S MOTION TO DISMISS

        {¶ 5} Relator, Jerome Royster, has filed this original action requesting that this
court issue a writ of mandamus ordering respondent, The Ohio Adult Parole Authority
("OAPA"), to provide him and "similarly situated inmates, a 'meaningful consideration for
parole.' "
Findings of Fact:
        {¶ 6} 1. Relator is an inmate currently incarcerated at the Chillicothe Correctional
Institution. Relator filed this petition for a writ of mandamus on September 15, 2015.
No. 15AP-863                                                                                4


       {¶ 7} 2. At the time he filed his petition, relator filed an affidavit of prior actions
averring that, in the previous five years, he had not filed any civil actions nor appeals of
civil actions in any state or federal court.
       {¶ 8} 3. On October 16, 2015, respondent filed a motion to dismiss arguing that
relator had failed to comply with R.C. 2969.25(A) because he failed to disclose cases
which he had filed in the last five years. Specifically, respondent states as follows:
               This Affidavit is materially false as that term is used in R.C. §
               2969.24(A)(3). In fact, Inmate Royster, using the name
               "James Jerome Royster" filed a prior civil action in the
               United State District Court for the Southern District of Ohio,
               Eastern Division, on December 30, 2011 in Case No. 2:11-cv-
               1163. www.uscourts.gov/search. In addition, on April 20,
               2015, Inmate Royster, using the name "Jerome Royster,"
               filed a Petition for a Writ of Habeas Corpus, also in the
               United States District Court for the Southern District of
               Ohio, Eastern Division in Case No. 2:15-cv-1345. Id.
               Significantly the docket cover sheet for both prior cases
               reveal that despite in one of the cases using a name different
               than the name he has filed this present action under, verify
               that the filers are one and the same by reference to his
               Inmate Number, 141-662 on the Clerk's cover sheet for each
               of the two prior filings. Thus, by failing to report these prior
               civil actions, both of which have been filed within the past
               five (5) years of the filing of his instant Petition for a Writ of
               Mandamus, Inmate Royster's Petition fails to comply with
               R.C. § 2969.25(A), and clearly violates R.C. § 2969.24(A)(3).

       {¶ 9} 4. The magistrate also notes that the inmate demand statement relator filed
showing the balance in his inmate account for the previous six months and shows that he
currently owes a balance on federal filing fees and those fees are being automatically
withdrawn from his inmate account at regular intervals.
       {¶ 10} 5. On November 3, 2015, relator filed his opposition to respondent's motion
to dismiss. Relator does not challenge respondent's assertion; instead, relator argues that
R.C. 2969.25 is inapplicable to mandamus actions.
       {¶ 11} 6. The matter is currently before the magistrate on respondent's motion to
dismiss.
Conclusions of Law:
       {¶ 12} R.C. 2969.25(A) requires an inmate to file, at the time he commences a civil
action against a governmental entity or employee, an affidavit listing each civil action or
No. 15AP-863                                                                               5


appeal of a civil action that he filed in the past five years, providing specific information
regarding each civil action or appeal. In the present action, relator has filed an affidavit
that does not comply with the statute.
       {¶ 13} Compliance with the provisions of R.C. 2969.25 is mandatory and the
failure to satisfy the statutory requirements is grounds for dismissal of the action. State
ex rel. Washington v. Ohio Adult Parole Auth., 87 Ohio St. 3d 258 (1999); State ex rel.
Zanders v. Ohio Parole Bd., 82 Ohio St. 3d 421 (1998); State ex rel. Alford v. Winters, 80
Ohio St. 3d 285 (1997).
       {¶ 14} In the present action, relator's affidavit regarding his other civil actions is
not complete and fails to meet the requirements of the statute. Because relator cannot
cure this deficiency at a later date, dismissal of the complaint is warranted.
       {¶ 15} Relator did not comply with the mandatory requirements of R.C.
2969.25(A) when he failed to include two federal court cases which he has filed in the
previous five years. As such, it is this magistrate's decision that this court should grant
respondent's motion and dismiss relator's mandamus action.


                                               /S/ MAGISTRATE
                                               STEPHANIE BISCA




                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R.
              53(D)(3)(a)(ii), unless the party timely and specifically objects
              to that factual finding or legal conclusion as required by Civ.R.
              53(D)(3)(b).